Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As previously indicated, claims 2 and 7 are withdrawn from further consideration as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US. Pat. 5,964,341) in view of Koshimura, et al. (US 20180090287). 
Regarding claim 1, Tsai teaches a  cap structure suitable for being movably connected to a first support member 41 and a second support member 42 of a keyswitch, an end portion of the first support member being connected to the cap structure and having at least one shaft structure (416, 421), the cap structure comprising: a cap body 50 having a bottom surface extending along an X-axis and a Y-axis, the 10X-axis, the Y-axis and a Z-axis being perpendicular to each other, the first support member and the second support member pivotably intersecting with each other, the second support member being rotatably connected to the cap body (the shaft 421 is 
20a limiting structure 132 protruding from the bottom surface along the Z-axis and comprising a first block 132 extending along the x-axis to block movement of the at least one shaft structure along the Y-axis for limiting the first end in the first slot (Figs. 5-9). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Koshimura in the keyboard of Tsai to provide a more secure key structure.
Regarding claim 6, Tsai teaches a keyswitch comprising: 5a board 10; a first support member 141 rotatably connected to the board; a second support member 142 movably connected to the board, the first support member and the second support member pivotably intersecting with each other; and 10a cap structure 50 movable upward and downward relative to the board, an end portion of the first support member being connected to the cap structure and having at least one shaft structure 416, the cap 
20a limiting structure 132 protruding from the bottom surface along the Z-axis and comprising a first block 132 extending along the x-axis to block movement of the at least one shaft structure along the Y-axis for limiting the first end in the first slot (Figs. 5-9). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Koshimura in the keyboard of Tsai to provide a more secure key structure.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Koshimura's patent fails to disclose any feature of the limiting structure. However, the examiner cannot concur. As shown in the annotated . 

    PNG
    media_image1.png
    426
    653
    media_image1.png
    Greyscale






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED M SAEED/Primary Examiner, Art Unit 2833